Title: To John Adams from Jean de Neufville & Fils, 27 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amstdm. 27 March 1781

May we begg leave to mention to Yoúr Excellency that nothing materiall hath happend Since oúrs of Yesterday. The greatest news we now múst expect from the Hagúe as oúr States will be Assembled, for we múst not mind for false reports, Súch as that which had been spread to day that Vlissingen was taken by the English, by and by I hope we will learn not to be intimidated, and then see the Spirits of the Dutch people rise. The Captúre of St. Eústacia hath múch affected oúr monied people, and hindred ús to compleat the whole loan, we are Sorry for it as it would have been a matter of as great an importance for the publicq as satisfaction to oúr Selfs, If we may carry all matters to oúr Wishes they will do well at the end. With all Respectfúll Regard we have the honoúr to be Honourd Sir Yoúr Excellencys most devoted and most obedient humble Servants

John de Neufville & Son

